DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-14 in the reply filed on 11/4/21 is acknowledged.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael O’Connell on 2/9/22.
The application has been amended as follows: 
Cancel Claims 15-20
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display device comprising: a first conductive layer including horizontal scan lines extending in a first direction and island-type electrodes extending in a second direction that intersects the first direction; a first insulating layer disposed on the first conductive layer; a second conductive layer disposed on the first insulating layer including data lines and vertical scan lines extending in the second direction; a second insulating layer disposed on the second conductive layer; and a third conductive layer disposed on the second insulating layer and including first shield electrodes, which extend in the second direction and cover first edges of the vertical scan lines, and second shield electrodes, which extend in the second direction, are spaced apart from the first shield electrodes, and cover second edges of the vertical scan lines, wherein the vertical scan lines are electrically connected to the island-type electrodes via contact holes that extend through the first insulating layer, in combination with the remaining features recited in the claim. 

Therefore, Claim 1 is allowed. Claims 2-14 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871